Title: To James Madison from James Jackson, 4 June 1801
From: Jackson, James
To: Madison, James


Sir,Savannah, June 4h, 1801.
I had the honor of addressing you about three Weeks since, and in doing which, of mentioning the name of the Gentleman who will have the Pleasure to hand you this line—Mr. William Stephens. I then recommended and now do recommend him, as worthy of your & the Presidents confidence in any Judicial appointment. He acted lately as one of the Judges of this State with much dignity and credit; and might have continued as such, had he chosen. You will find him a sensible well informed Gentleman, and I can assure you that he is held in great esteem by the Citizens of Georgia, I am sir with the utmost resp⟨ec⟩t Your most Obedt servt
Jas Jackson
 

   
   RC (DLC). Cover marked by Jackson: “favor of the honble Mr Stephens.”


